DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: “EVA” is abbreviated without given its full name first.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15, 19-24 and 26-30 are rejected under 35 U.S.C. 103 as obvious over Mori (JP10237311 A) (For applicant’s convenience, Machine translation has been provided hereof as citations).
Mori teaches a composite composition comprising epoxy resin (claim 9, example 1-5) and an alumina product having component A,  an α-alumina powder composed of particles having D50 of 10 µm or more and 30 µm or less (claim 1, 5) (noted component A reads onto claimed coarse alumina), and component B, an α-alumina powder composed of particles having a D50 of 1 µm or more and 10 µm or less ( noted component B reads onto the claimed coarse and/or  fine alumina), and the amount of component,  and component C, an α-alumina powder composed of particles having a D50 of 0.01 µm and not more than 5 µm (noted component C  reads onto the claimed  fine alumina as well); wherein the particles of alumina powder has an average aspect ratio of 2 or less (para. [0013]).   Mori also teaches proportion of the component B in the total volume of the component A, the component B and the component C is preferably 10% by volume or more and 30% by volume, while the proportion of C in the total volume of the component A, the component B and the component C is preferably 5 vol % or more and 20 vol % or less (para. [0017]).  Since component A, B and C are all alumina particles, they all have the same density, therefore, the volume ratio is same as the weight ratio hereof.  In other words, component B weight ratio in the total weight of component A, B and C being 10 to 30% by weight, component C weight ratio in the total weight component A, B and C being 5% or more and 20% or less. 
Regarding claim 11, Mori disclosed the amount of fine alumina component in the total alumina product overlapping or being within the claimed weight ratio thus renders a prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 12-13, Mori also teaches the polymer composition comprising the alumina product having a thermal conductivity of 5 W/mK or more (claim 11, para. [0010]), wherein such thermal conductivity overlapping with that of instantly claimed isotropic thermal conductivity thus renders a prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 14, Mori further teaches the polymer being epoxy resin, silicone resin or polyester (para. [0019]), wherein polyester is a widely used thermoplastic polymer.   It would have been obvious for one of ordinary skill in the art "obvious to try” to choose polyester resin from a finite number of identified, predictable polymer solutions to composite with alumina product thus forming a desired polymer composition with a reasonable expectation of success (MPEP §2143 KSR). 
Mori also discloses resin composition of the present invention, the total volume ratio of the alumina powders of the components A, B, and C is preferably 60 to 95 vol% (para. [0016]).  Mori specifically discloses alumina powder density being 4. 0 g/cm3, resin density being 1.2 g/cm3 (para. [0032]) wherein volume of alumina powder in the polymer composition being 75% by vol, based on the volume percentage of resin (i.e. polymer), alumina power and their respective density, the weight percentage of alumina in the polymer composition within or overlapping with that of claimed range, thus renders a prima facie case of obviousness (MPEP §2144.05 I). 
Mori also teaches the volume of alumina being preferably 60 to 95% by vol, wherein content of alumina in the polymer composition affects the thermal conductivity and moldability (para. [0016]).  Hence, the content (correspondingly weight percentage) of alumina in the polymer composition is a results effective variable. It would have been obvious for one of ordinary skill in the art to adopt same weight percentage of alumina product as that claimed via routine optimization (MPEP §2144.05 II) for help providing a polymer composition having desired thermal conductivity and moldability as suggested by Mori (para. [0016], example 1-5). 
Regarding claim 15, Mori disclosed epoxy resin, silicone resin (para. [0019], example 1-5) are thermosetting polymer.  Mori already teaches amount of alumina product amount within or overlapping with that of claimed vol percentage ratio as discussed above. 
Regarding claim 19-20, Mori teaches an article of manufacturing comprising the polymer composition (example 1-5), and an electronic component comprising such molded article (para. [0001], [0002], [0025]). 
Regarding claim 21, Mori has been described as above.   Mori further teaches component A alumina particles having D50 of 18 µm, BET specific surface area 0.1 m2/g (para. [0028]), while component B alumina having D50 of 1.8 µm, BET specific surface area 1.0 m2/g (para. [0029], example 1-5). Mori disclosed component A’s (coarse alumina) BET specific surface area overlapping with or close enough to that claimed coarse alumina BET specific surface area, thus renders a prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 22-24 and 26, Mori already teaches such limitations as discussed above. 
Regarding claim 27, Mori disclosed aspect ratio and thermal conductivity overlapping with or close enough to those of instantly claimed, thus renders prima facie of obviousness (MPEP §2144.05 I). 
Regarding claim 28, Mori has been described as above.   Mori further teaches component A alumina particles having D50 of 18 µm, BET specific surface area 0.1 m2/g (para. [0028]), while component B alumina having D50 of 1.8 µm, BET specific surface area 1.0 m2/g (para. [0029], example 1-5). Mori disclosed component A’s (coarse alumina) BET specific surface area and coarse alumina particle aspect ratio respectively overlapping with or close enough to that claimed coarse alumina BET specific surface area and the claimed coarse alumina particle aspect ratio, thus renders a prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 29 and 30, Mori already teaches such limitations as discussed above. 
Claim(s) 16-18, 25 and 31-33 are rejected under 35 U.S.C. 103 as obvious over Mori (JP10237311 A) (For applicant’s convenience, Machine translation has been provided hereof as citations) as applied above, and in view of Kamimura (US2006/0189740). 
Regarding claim 16, Mori does not expressly teach the polymer comprising polyether polyol, or the polymer composition having the claimed viscosity characteristics. 
Kamimura teaches a resin composition (i.e. a polymer composition) comprising alumina particles and resin comprising polyethylene glycol, polypropylene glycol (both are polyether polyol) (para. [0053]), wherein the alumina particles are surface treated (claim 15, para. [0059]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known polyethylene glycol, polypropylene glycol as resin as shown by Kamimura to modify the resin of Mori because adopting such known polyethylene glycol, polypropylene glycol together with epoxy resin and alumina particles for forming a polymer composition having high thermal conductivity as suggested by Kamimura (para. [0050]-[0053]) would have reasonable expectation of success (MPEP §2143 KSR).   
 It would have been obvious for one of ordinary skill in the art to adopt such surface treated alumina in the polymer composition as shown by Kamimura to modify the alumina particles of Mori because by doing so can help provide a kneaded polymer product having relatively small viscosity increase while maintaining the composition’s flexibility as suggested by Kamimura (para. [0060]). 
As for the claimed viscosity characteristics, Kamimura already teaches viscosity changes being small, therefore, during certain shear rate having a constant viscosity appears to be expected.  Furthermore, Mori in view of Kamimura already teaches a same or substantially the same polymer composition comprising a same or substantially the same alumina product and same or substantially the same polyether polyol as that of instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same polymer composition as that of instantly claimed would have same or substantially same viscosity characteristics as that  of instantly claimed. 
Regarding claim 17, Mori does not expressly teach the polymer comprising polyolefin elastomer, or the polymer composition having the claimed elongation characteristics. 
Kamimura teaches a resin composition (i.e. a polymer composition) comprising alumina particles and polymer comprising polyethylene, poly(ethylene-propylene), polypropylene (all these are polyolefin) (para. [0053]) wherein such polymer can be in a form of rubber (i.e. an elastomer) (para. [0052]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known polyethylene, polypropylene in rubber form as polymer as shown by Kamimura to modify the resin of Mori because adopting such known polyethylene, polypropylene elastomer together with epoxy resin and alumina particles for forming a polymer composition having high thermal conductivity as suggested by Kamimura (para. [0050]-[0053]) would have reasonable expectation of success (MPEP §2143 KSR).
As for the claimed elongation characteristics, Mori in view of Kamimura already teaches a same or substantially the same polymer composition comprising a same or substantially the same alumina product and same or substantially the same polyolefin elastomer as that of instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same polymer composition as that of instantly claimed would have same or substantially same elongation characteristics as that  of instantly claimed. 
Regarding claim 18, Mori does not expressly teach the polymer comprising 75 wt.% of EVA and 25 wt.% of polyethylene, or the polymer composition having the claimed ignition characteristics. 
Kamimura teaches a resin composition (i.e. a polymer composition) comprising alumina particles and polymer comprising polyethylene, ethylene-vinyl acetate (i.e. EVA) copolymer (para. [0053]).  Kamimura also teaches such polymers can used in combinations, which means greater than 0% and less than 100% of EVA and greater than 0% and less than 100% of EVA polyethylene can be contained in such polymer composition.  
It would have been obvious for one of ordinary skill in the art to adopt such well-known EVA and polyethylene as polymer as shown by Kamimura to modify the resin of Mori because adopting such known EVA and polyethylene together with alumina particles for forming a polymer composition having high thermal conductivity as suggested by Kamimura (para. [0050]-[0053]) would have reasonable expectation of success for one of ordinary skill in the art (MPEP §2143 KSR).    It would have been obvious for one of ordinary skill in the art to adopt a same 75 wt. % of EVA and 25 wt. % polyethylene as that of instantly claimed via routine experimentation (MPEP §2144.05 II) for help obtaining a polymer composition having desired high thermal conductivity as suggested by Kamimura. 
As for the claimed ignition characteristics, Mori in view of Kamimura already teaches a same or substantially the same polymer composition comprising a same or substantially the same alumina product and same or substantially the same EVA and polyethylene as that of instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same polymer composition as that of instantly claimed would have same or substantially same ignition characteristics as that  of instantly claimed. 
Regarding claim 25, Mori does not teach the alumina product having D50 particle size in the range from about 1.5 to 6 µm, or D90 being in the range from about 7 to 35 µm; or teach the alumina product comprising about 0.05 to about 5% by weight of surface treatment. 
However, Mori already teaches a same or substantially the same alumina product comprising  same or substantially the same coarse alumina having same or substantially the same size,  and same or substantially the same fine alumina having same or substantially the same size and comprising same or substantially the same fine alumina content  as that of instantly claimed, therefore, it would have been obvious for one of ordinary skill in the art to expect that such same or substantially the same alumina product having same or substantially the same D50 and D90 as those of instantly claimed.   Mori further teaches the proportion of the component A in the total volume of the component A, the component B and the component C is preferably 70% by volume or more and 90% by volume or less (para. [0017]), wherein component A has D50 of 10 µm or more and 30 µm or less.  Since Mori disclosed majority (more than 50%) of the alumina particle size in the range of 10 to 30 µm, it would have been obvious for one of ordinary skill in the art to expect that Mori disclosed alumina product having D90 as that of instantly claimed.  
Kamimura teaches alumina product having average particle size (D50) in a range of 0.3 to 8 µm being used together resin to form a polymer composition having high thermal conductivity (para. [0048], claim 11-12). 
It would have been obvious for one of ordinary skill in the art to adopt such average particle size range as shown by Kamimura to practice the alumina product D50 of Mori because adopting such well-known alumina product D50 size for hep obtaining a desired resin composition would have reasonable expectation of success for one of ordinary skill in the art (MPEP §2143 KSR). 
Kamimura already teaches alumina product being surface treated, wherein the surface coverage of the surface-treating agent is from 0.05 to 5 mass% based on the particulate alumina (claim 19, para. [0066]). 
It would have been obvious for one of ordinary skill in the art to adopt such surface treated alumina as shown by Kamimura to modify the alumina of Mori because by doing so can help provide a kneaded polymer product having relatively small viscosity increase while maintaining the composition’s flexibility as suggested by Kamimura (para. [0060], [0066]). 
Regarding claim 31-33, such limitations are met as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732